                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 SMART COMMUNICATIONS                             )
 HOLDING, INC.,                                   )
                                                  )
         Plaintiff,                               )           NO. 3:20-cv-00111
                                                  )           JUDGE RICHARDSON
 v.                                               )
                                                  )
 VENDENGINE, INC.,                                )
                                                  )
         Defendant.                               )


                                               ORDER

        Plaintiff has filed a Notice of Voluntary Dismissal (Doc. No. 74). This Notice was filed

before Defendant had served either an answer or a motion for summary judgment and, therefore,

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), the Notice of Dismissal sufficed to dismiss this action

without any action on the part of the Court. The Notice states that the dismissal is without

prejudice, and thus under Rule 41(a)(1)(B), the dismissal in fact is without prejudice.

        Accordingly, the Court acknowledges that this action has been DISMISSED without

prejudice, and the Clerk is directed to close the file.

        IT IS SO ORDERED.

                                                          ___________________________________
                                                          ELI RICHARDSON
                                                          UNITED STATES DISTRICT JUDGE




      Case 3:20-cv-00111 Document 75 Filed 09/23/20 Page 1 of 1 PageID #: 695
